t c memo united_states tax_court jacqueline sable a k a jacqueline sabal petitioner v commissioner of internal revenue respondent docket no filed date jacqueline sable pro_se alison w lehr for respondent memorandum opinion ruwe judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the sole issue for decision is whether the petition in this case was filed within the 90-day period prescribed by sec_6213 a as augmented by sec_7502 and the regulations thereunder the notice_of_deficiency in this case was mailed on date the 90-day period under sec_6213 for timely filing a petition expired on thursday date petitioner's petition was properly addressed and mailed2 to the tax_court in a large envelope bearing a privately metered postmark dated date the postmark also indicates the origin of mailing as fort lauderdale florida the petition was received and filed by the court on date days beyond the period for filing prescribed by sec_6213 generally the court does not have jurisdiction over a case unless the petition is filed within the days allowed by sec_6213 under sec_7502 however some relief is provided in those cases where the petition is mailed within the 90-day period but received for filing after the expiration of that period sec_7502 provides that the date of the u s 1unless otherwise indicated all section references are to the internal_revenue_code as amended 2the petition was mailed to the court by certified mail however this does not afford petitioner any relief since the regulation dealing with certified mail sec_301_7502-1 proced admin regs applies only if the taxpayer has an employee of the u s postal service postmark the sender's receipt there is no evidence that this was done here 3the petition lists petitioner's residence as pompano beach florida postmark stamped on the envelope in which such petition is mailed shall be deemed to be the date of delivery if certain requirements are met with respect to privately metered mail sec_7502 states that the provisions of sec_7502 will apply only if and to the extent provided by regulations prescribed by the secretary regulations have been promulgated pursuant to sec_7502 to govern cases involving privately metered mail sec_301_7502-1 proced admin regs provides in part b if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document thus sec_7502 applies to privately metered mail if the postmark bears a timely date and delivery occurs within the time that it ordinarily takes for delivery of an envelope bearing a postmark of the u s postal service properly mailed on the last day prescribed for filing the petition in issue was mailed in an envelope bearing a privately metered postmark with the timely date of date therefore petitioner satisfies the first element of sec_301_7502-1 proced admin regs however respondent argues that petitioner does not satisfy the second element of this section because a properly addressed envelope mailed by regular mail from the boca raton area and bearing a united_states postmark with a date of date would have ordinarily been received on date at the tax_court since the petition was not filed until date respondent concludes that it was not timely respondent misinterprets the requirement of sec_301_7502-1 proced admin regs the regulation clearly states that the ordinary period of time it takes for delivery starts on the last day prescribed for filing not as respondent contends the date indicated on the privately metered postmark the last day for filing the petition was date for purposes of deciding this motion we accept respondent's allegation that the ordinary delivery period for properly addressed regular mail from the boca raton area to the tax_court is approximately days therefore had the petition been 4whether the petition was received by the tax_court within the time that a document mailed on the 90th day would have ordinarily been received is purely a factual question 69_tc_896 although we apply respondent's allegation of ordinary delivery time for purposes of this case we make no independent finding of fact regarding this continued mailed on thursday date days later would have been sunday date since there is no mail delivery to the tax_court on weekends weekend mail deliveries are held until the following monday morning thus the petition would not have reached the tax_court until monday date the petition in issue was received by the court on date therefore we find that the petition was timely filed under sec_7502 and the regulations thereunder since it reached the court at the same time an envelope properly addressed mailed and postmarked by the u s postal service on date ordinarily would have reached the court mccurry v commissioner tcmemo_1981_68 an appropriate order will be issued continued matter
